Name: Council Regulation (EEC) No 1798/90 of 27 June 1990 imposing a definitive anti-dumping duty on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and Thailand and definitively collecting the provisional anti-dumping duty imposed on such imports
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  competition;  chemistry
 Date Published: nan

 30 . 6. 90 Official Journal of the European Communities No L 167/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1798/90 of 27 June 1990 imposing a definitive anti -dumping duty on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and Thailand and definitively collecting the provisional anti-dumping duty imposed on such imports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission submitted after consultation within the Advisory Committee as provided for under that Regulation, Whereas : claimed that it should have not been mentioned in that Regulation, as it did not import WSG origina ­ ting in the countries concerned. C. Dumping (4) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Regulation No 547/90 to be definitive. Consequently, the preliminary determinations on dumping are confirmed by the Council . A. Provisional measures ( 1 ) The Commission, by Regulation (EEC) No (5) 547/90 (2) imposed provisional anti-dumping duty on imports of monosodium glutamate (hereinafter referred to as 'KSG') originating in Indonesia, the Republic of Korea. Taiwan and Thailand, and accepted undertakings from all the exporters which cooperated in the investigation and terminated the ­ investigation concerning those exporters. (6) D. Injury As no fresh evidence regarding injury to the Community industry was received, the Council also confirms the conclusions on injury reached in Regulation (EEC) 547/90. E. Community interest No observations were received from any interested party within the time limit laid down in Article 4 of Regulation (EEC) No 547/90 and the Commis ­ sion had no reason to change its conclusions set out in recital 23 of the said Regulation . The Council confirms that it is in the Commu ­ nity's interest that action be taken . In these circum ­ stances, the Community's interest calls for the imposition of definitive anti-dumping duties on imports of monosodium glutamate originating in Indonesia, the Republic of Korea, Taiwan and Thailand. d . subsequent procedure (2) Following the imposition of the provisional duty on interested party requested a hearing or made written submissions within the time limit with ^ regard to the findings set out in Regulation (EEC) No 547/90. Only one exporter namely Cheil Sugar Co. Ltd, Seoul, whose undertaking had been accepted, informed the Commission that its company name had changed to Cheil Foods &amp; Chemicals Inc., Seoul . (3) After expiry of the time limit, the company Tesco Chemiehandel GmbH, Dusseldorf, which was listed in recital (3) (c) of Regulation (EEC) No 547/90 amongst 'importers in the Community', (8 ) F. Amount of definitive duty In the light of the above determination, the amounts of the definitive anti-dumping duty should be the same as the amounts of the provisi ­ onal anti-dumping duty. (') OJ No L 209, 2. 8 . 1988, p. 1 . I1) OJ No L 56, 3 . 3 . 1990, p. 23. No L 167/2 Official Journal of the European Communities 30 . 6. 90  ECU 0,653 per kilogram for imports originating in Taiwan (Taric additional code 8404). Direct imports from Tung Ha Fermentation Industry Corporation, Taichung, and Ve Wong Corporation, Taipei, shall be excluded from the duty (Taric addi ­ tional code 8405),  ECU 0,407 per kilogram for imports originating in Thailand (Taric additional code 8406). Direct imports from the Thai Fermentation Industry Co., Bangkok, and SCT Company Bangkok, shall be excluded from the duty (Taric additional code 8407). 3. The provisions in force concerning customs duties shall apply. G. Collection of provisional duty (9) In view of the size of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti ­ dumping duty should be collected in full, HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of monosodium glutamate falling within CN code ex 2922 42 00 (Taric code 2922 42 00*10), origina ­ ting in Indonesia, the Republic of Korea, Taiwan and Thailand. 2. The amount of duty shall be :  ECU 0,510 per kilogram for imports originating in Indonesia (Taric additional code 8400). Direct imports from P.T. Sasa, Jakarta shall be excluded from the duty (Taric additional code 8401 ),  ECU 0,189 per kilogram for imports originating in the Republic of Korea (Taric additional code 8402). Direct imports from Cheil Foods &amp; Chemicals Inc ., Seoul, and Seoul Wiwon Co. Ltd, Seoul, shall be excluded from the duty (Taric additional code 8403), Article 2 The amounts included by way of provisional anti ­ dumping duty pursuant to Regulation No 547/90 shall be definitively collected at the rates set out in Article 1 (2). Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1990 . For the Council The President J. P. WILSON